UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02409 The Mexico Fund, Inc. (Exact name of registrant as specified in charter) 1treet, NW Washington, DC 20006-2401 (Address of principal executive offices) (Zip code) José Luis Gómez Pimienta 77 Aristoteles Street, 3rd Floor Polanco D.F. 11560 Mexico (Name and address of agent for service) Copies of communications to: Sander M. Bieber, Esq. Dechert LLP 1treet, NW Washington, DC 20006-2401 Registrant's telephone number, including area code: 202-261-7941 Date of fiscal year end: October 31 Date of reporting period: July 1, 2011 - June 30, 2012 Item 1.Proxy Voting Record Below is The Mexico Fund, Inc.’s proxy voting record for the period July 1, 2011 through June 30, 2012. Symbol Cusip MTG Type of Who Type of For Company (NYSE) (BMV) No. Date MTG Matter Voted On From Voted Vote Mgm Arca Continental, S.A.B. de C.V. N/A AC N/A 04/19/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC N/A 04/19/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC N/A 04/19/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC N/A 04/19/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC N/A 04/19/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Arca Continental, S.A.B. de C.V. N/A AC N/A 04/19/2012 Annual Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Annual Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Special Election of Directors of the "L" series Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/25/2012 Special Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Extraordinary Merger of Two Committees. Amendments in the Bylaws. Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Extraordinary Modifications of the Board´s faculties. Amendments in the Bylaws. Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 11/4/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Annual Designation of delegates Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Extraordinary Reduction of the Company´s capital through a reimbursement. Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Extraordinary Amendements in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 2/4/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 11/14/2011 CPO Holders Amendments in the Articles of Incorporation of Cemex CPO´s Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 11/14/2011 CPO Holders Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Increase of equity and issuance of CPO shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Payment of a stock dividend Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Delay until December 2018 the stock option plan for employees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Election of Directors Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/23/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/29/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/29/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/29/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/29/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/29/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/29/2012 Annual Designation of delegates Mgmt. Yes For Yes Controladora Comercial Mexicana, S.A.B. de C.V. N/A COMERCI N/A 06/29/2012 Ordinary Sale of Costco´s shares Mgmt. Yes For Yes Controladora Comercial Mexicana, S.A.B. de C.V. N/A COMERCI N/A 06/29/2012 Ordinary Designation of delegates Mgmt. Yes For Yes First Cash Financial Services, Inc. FCFS FCFS N/A 12/6/2012 Annual Election of Directors Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 12/6/2012 Annual Election of Independent Auditors Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 12/6/2012 Annual Approval of compensation of the Company's named officers Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 12/6/2012 Annual Designation of delegates Mgmt. No - - Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Annual Designation of delegates Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Extraordinary Mergers of several subsidiaries with Femsa Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/23/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/27/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/27/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/27/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/27/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/27/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/27/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Ordinary Amendments to the dividend policy Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Ordinary Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Ordinary Presentation by the Company's Auditor Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/17/2012 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/17/2012 Ordinary Amendments to the Regional Boards Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/17/2012 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 07/21/2011 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 07/21/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/17/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/17/2012 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/17/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 03/26/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 03/26/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 03/26/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 03/26/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 03/26/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Banregio Grupo Financiero S.A.B. de C.V. N/A GFREGIO N/A 03/26/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/30/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 04/20/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 04/20/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 04/20/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 04/20/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 04/20/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 04/20/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 9/4/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 9/4/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 9/4/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 9/4/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 9/4/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Herdez, S.A.B. de C.V. N/A HERDEZ 40050P109 9/4/2012 Annual Designation of delegates Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 03/20/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 03/20/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 03/20/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 03/20/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 03/20/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Coca-Cola Femsa, S.A.B. de C.V. KOF KOF 03/20/2012 Annual Designation of delegates Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/13/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/13/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/13/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/13/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/13/2012 Annual Approval of an acquisition in the US and the financial arrangements. Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/13/2012 Annual Designation of delegates Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 8/3/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 8/3/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 8/3/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 8/3/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 8/3/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 8/3/2012 Annual Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/30/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/30/2012 Annual Election of Directors Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/30/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/30/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/30/2012 Annual Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 08/26/2011 Ordinary Approval of a credit line. Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 08/26/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/23/2011 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/23/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 03/22/2012 Ordinary Approval of the Wavin, N.V. acquisition Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 03/22/2012 Ordinary Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 05/18/2012 Extraordinary Increase of equity and issuance of shares Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 05/18/2012 Extraordinary Recomposition of the company's equity Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 05/18/2012 Extraordinary Amendments in the Bylaws Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 05/18/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Nii Holdings, Inc. NIHD NIHD N/A 9/5/2012 Annual Election of Directors Mgmt. No - - Nii Holdings, Inc. NIHD NIHD N/A 9/5/2012 Annual Election of Independent Auditors Mgmt. No - - Nii Holdings, Inc. NIHD NIHD N/A 9/5/2012 Annual Approval of compensation of the Company's named officers Mgmt. No - - Nii Holdings, Inc. NIHD NIHD N/A 9/5/2012 Annual Designation of delegates Mgmt. No - - Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 04/26/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 04/26/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 04/26/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 04/26/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 04/26/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 04/26/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Extraordinary Cancellation oftreasury shares and capital reduction Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Annual Election of Directors Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Annual Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Special Election of Directors Mgmt. Yes For Yes Grupo Televisa, S.A.B. TV TLEVISA 40049J206 04/27/2012 Special Designation of delegates Mgmt. Yes For Yes Ternium. S.A. TX TX N/A 2/5/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. No - - Ternium. S.A. TX TX N/A 2/5/2012 Annual Payment of a cash dividend Mgmt. No - - Ternium. S.A. TX TX N/A 2/5/2012 Annual Election of Directors Mgmt. No - - Ternium. S.A. TX TX N/A 2/5/2012 Annual Election of Independent Auditors Mgmt. No - - Ternium. S.A. TX TX N/A 2/5/2012 Annual Approval of compensation of the Company's named officers Mgmt. No - - Ternium. S.A. TX TX N/A 2/5/2012 Annual Designation of delegates Mgmt. No - - Urbi Desarrollos Urbanos, S.A.B. de C.V. N/A URBI 91724R302 04/27/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Urbi Desarrollos Urbanos, S.A.B. de C.V. N/A URBI 91724R302 04/27/2012 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Urbi Desarrollos Urbanos, S.A.B. de C.V. N/A URBI 91724R302 04/27/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Urbi Desarrollos Urbanos, S.A.B. de C.V. N/A URBI 91724R302 04/27/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Urbi Desarrollos Urbanos, S.A.B. de C.V. N/A URBI 91724R302 04/27/2012 Annual Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Extraordinary Amendements in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Extraordinary Issuance of new shares Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Extraordinary Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Presentation of 2011 Results and the Board of Directors' Report Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Cancellation oftreasury shares Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Payment of a cash dividend Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Amendements in the Articles of Incorporation Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Stock option plan for employees of the Company Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Election of Directors Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/27/2012 Annual Designation of delegates Mgmt. Yes For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) THE MEXICO FUND, INC. By (Signature and Title) /s/ José Luis Gómez Pimienta José Luis Gómez Pimienta, President Date:August 31, 2012
